Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 20, 2017

                                     No. 04-16-00711-CV

                                      John DEVILBISS,
                                          Appellant

                                               v.

                                       Majorie BURCH,
                                          Appellee

                  From the County Court at Law No. 3, Bexar County, Texas
                              Trial Court No. 2016CV04843
                      Honorable Tommy Stolhandske, Judge Presiding


                                        ORDER
        Appellant’s brief was originally due May 8, 2017. After this court struck appellant’s
original brief for failure to comply with the briefing rules, appellant’s amended brief was due
July 17, 2017. Appellant has filed a motion for extension of time asking for an additional seven
days in which to file his amended brief. After review, we GRANT appellant’s motion and
ORDER appellant to file his brief in this court on or before July 24, 2017. Appellant is reminded
that in his motions, he is required to include a “certificate of conference” showing he has
conferred about the merits of the motion with counsel for appellee and whether counsel is
opposed or unopposed to the motion. See Tex. R. App. P. 10.1(a)(f). Appellant should include a
certificate of conference in any future motions filed in this court.


                                                    _________________________________
                                                    Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2017.


                                                    ___________________________________
                                                    Luz Estrada
                                                    Chief Deputy Clerk